Case 21-10327-elf Doc 71-25 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
             Exhibit G: Statement of Financial Affairs Page 1 of 18




                       Exhibit“G”
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
          
                  Case
                   Case21-10327-elf
                        21-10327-elf   Doc
                                         Doc48     FiledFiled
                                               71-25     03/16/21    Entered
                                                               04/07/21        03/16/21
                                                                         Entered        13:25:02
                                                                                   04/07/21       DescDesc
                                                                                            17:04:33   Main
                                                   Document
                                 Exhibit G: Statement              PageAffairs
                                                           of Financial 1 of 8 Page 2 of 18



     Fill in this information to identify the case:

     Debtor name         Lewisberry Partners, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

     Case number (if known)         21-10327-ELF
                                                                                                                                              Check if this is an
                                                                                                                                                 amended filing



    Official Form 207
    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
    The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write the debtor’s name and case number (if known).

     Part 1:      Income

    1. Gross revenue from business

           None.
           Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                            Gross revenue
           which may be a calendar year                                                            Check all that apply                          (before deductions and
                                                                                                                                                 exclusions)

           For year before that:                                                                    Operating a business                                 $-500,233.00
           From 1/01/2019 to 12/31/2019                                                                         Rental Real Estate
                                                                                                    Other      Income

    2. Non-business revenue
       Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
       and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.
                                                                                                   Description of sources of revenue             Gross revenue from
                                                                                                                                                 each source
                                                                                                                                                 (before deductions and
                                                                                                                                                 exclusions)

     Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

    3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
       filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
       and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.
           Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                                   Check all that apply
           3.1.
                   See attached SoFA Exhibit "A"                                                                                    Secured debt
                                                                                                                                    Unsecured loan repayments
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Services
                                                                                                                                    Other


    4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
       or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
       may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          
                  Case
                   Case21-10327-elf
                        21-10327-elf   Doc
                                         Doc48     FiledFiled
                                               71-25     03/16/21    Entered
                                                               04/07/21        03/16/21
                                                                         Entered        13:25:02
                                                                                   04/07/21       DescDesc
                                                                                            17:04:33   Main
                                                   Document
                                 Exhibit G: Statement              PageAffairs
                                                           of Financial 2 of 8 Page 3 of 18
     Debtor       Lewisberry Partners, LLC                                                                  Case number (if known) 21-10327-ELF



        listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
        debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.
           Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
           Relationship to debtor
           4.1.    See attached SoFA Exhibit "B"


    5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
       a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None
           Creditor's name and address                               Describe of the Property                                      Date                   Value of property


    6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
       of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
       debt.

           None
           Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                                   taken

     Part 3:      Legal Actions or Assignments

    7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
       in any capacity—within 1 year before filing this case.

           None.
                   Case title                                        Nature of case             Court or agency's name and                Status of case
                   Case number                                                                  address
           7.1.    Lewisberry Partners LLC v.                        Tax assessment             York County Court of                       Pending
                   York County Board of                              appeal                     Common Pleas                               On appeal
                   Assessment                                                                   45 N. George St.                             Concluded
                   2019-SU-003315                                                               York, PA 17401


    8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
       receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None

     Part 4:      Certain Gifts and Charitable Contributions

    9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
       the gifts to that recipient is less than $1,000

           None
                   Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value


     Part 5:      Certain Losses

    10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc48     FiledFiled
                                              71-25     03/16/21    Entered
                                                              04/07/21        03/16/21
                                                                        Entered        13:25:02
                                                                                  04/07/21       DescDesc
                                                                                           17:04:33   Main
                                                  Document
                                Exhibit G: Statement              PageAffairs
                                                          of Financial 3 of 8 Page 4 of 18
     Debtor        Lewisberry Partners, LLC                                                                     Case number (if known) 21-10327-ELF




           Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
           how the loss occurred                                                                                                                                   lost
                                                                     If you have received payments to cover the loss, for
                                                                     example, from insurance, government compensation, or
                                                                     tort liability, list the total received.

                                                                     List unpaid claims on Official Form 106A/B (Schedule
                                                                     A/B: Assets – Real and Personal Property).

     Part 6:       Certain Payments or Transfers

    11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
        of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
        relief, or filing a bankruptcy case.

           None.
                     Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                     the transfer?                                                                                                                              value
                     Address
           11.1.     Obermayer Rebmann Maxwell
                     & Hippel LLP
                     Centre Square West
                     1500 Market Street, Suite 3400
                     Philadelphia, PA 19102                              Advance retainer for fees and costs                       2/2/2021                $16,738.00

                     Email or website address
                     edmond.george@obermayer.com

                     Who made the payment, if not debtor?




    12. Self-settled trusts of which the debtor is a beneficiary
        List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
        to a self-settled trust or similar device.
        Do not include transfers already listed on this statement.

           None.
           Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                            were made                           value

    13. Transfers not already listed on this statement
        List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
        2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
        both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.
                    Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
                    Address                                          payments received or debts paid in exchange              was made                          value

      Part 7:      Previous Locations

    14. Previous addresses
        List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply
                     Address                                                                                                   Dates of occupancy
                                                                                                                               From-To

     Part 8:       Health Care Bankruptcies

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc48     FiledFiled
                                              71-25     03/16/21    Entered
                                                              04/07/21        03/16/21
                                                                        Entered        13:25:02
                                                                                  04/07/21       DescDesc
                                                                                           17:04:33   Main
                                                  Document
                                Exhibit G: Statement              PageAffairs
                                                          of Financial 4 of 8 Page 5 of 18
     Debtor      Lewisberry Partners, LLC                                                                   Case number (if known) 21-10327-ELF



    15. Health Care bankruptcies
        Is the debtor primarily engaged in offering services and facilities for:
        - diagnosing or treating injury, deformity, or disease, or
        - providing any surgical, psychiatric, drug treatment, or obstetric care?

               No. Go to Part 9.
           Yes. Fill in the information below.

                    Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                     the debtor provides                                                    and housing, number of
                                                                                                                                            patients in debtor’s care

     Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

           No.
               Yes. State the nature of the information collected and retained.

                      Debtor collects personal information on rental applications
                      submitted through Cozy.com. Information is available through Cozy
                      for 30 days after application, then is deleted.
                      Does the debtor have a privacy policy about that information?
                       No
                       Yes
    17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
        profit-sharing plan made available by the debtor as an employee benefit?

               No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

     Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

    18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
        moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
        cooperatives, associations, and other financial institutions.

           None
                    Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                    Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                          moved, or                          transfer
                                                                                                                          transferred

    19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
        case.


           None
           Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                         access to it                                                                have it?
                                                                         Address

    20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
        which the debtor does business.




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc48     FiledFiled
                                              71-25     03/16/21    Entered
                                                              04/07/21        03/16/21
                                                                        Entered        13:25:02
                                                                                  04/07/21       DescDesc
                                                                                           17:04:33   Main
                                                  Document
                                Exhibit G: Statement              PageAffairs
                                                          of Financial 5 of 8 Page 6 of 18
     Debtor      Lewisberry Partners, LLC                                                                   Case number (if known) 21-10327-ELF




           None
           Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                         access to it                                                                       have it?


     Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

    21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
        not list leased or rented property.

         None

     Part 12:     Details About Environment Information

    For the purpose of Part 12, the following definitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
         medium affected (air, land, water, or any other medium).

          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
          owned, operated, or utilized.

          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
          similarly harmful substance.

    Report all notices, releases, and proceedings known, regardless of when they occurred.

    22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

               No.
           Yes. Provide details below.
           Case title                                                    Court or agency name and             Nature of the case                            Status of case
           Case number                                                   address

    23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
        environmental law?

               No.
           Yes. Provide details below.
           Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                         address

    24. Has the debtor notified any governmental unit of any release of hazardous material?

               No.
           Yes. Provide details below.
           Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                         address

     Part 13:     Details About the Debtor's Business or Connections to Any Business

    25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
        Include this information even if already listed in the Schedules.

           None
        Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.

                                                                                                                   Dates business existed

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc48     FiledFiled
                                              71-25     03/16/21    Entered
                                                              04/07/21        03/16/21
                                                                        Entered        13:25:02
                                                                                  04/07/21       DescDesc
                                                                                           17:04:33   Main
                                                  Document
                                Exhibit G: Statement              PageAffairs
                                                          of Financial 6 of 8 Page 7 of 18
     Debtor      Lewisberry Partners, LLC                                                                   Case number (if known) 21-10327-ELF



    26. Books, records, and financial statements
        26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None
           Name and address                                                                                                                  Date of service
                                                                                                                                             From-To
           26a.1.       Christopher L. Zellman, CPA                                                                                          Utilized for
                        15 Gallop Lane                                                                                                       preparation of 2019
                        West Chester, PA 19380                                                                                               and 2020 tax returns

        26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
             within 2 years before filing this case.

               None

        26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

               None
           Name and address                                                                                      If any books of account and records are
                                                                                                                 unavailable, explain why

        26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
             statement within 2 years before filing this case.

               None
           Name and address

    27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?

               No
           Yes. Give the details about the two most recent inventories.
                    Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                    inventory                                                                                            or other basis) of each inventory

    28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
        in control of the debtor at the time of the filing of this case.

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Richard and Lorraine Puleo                     27 Nutt Road                                        LLC member                            82.237
                                                          Phoenixville, PA 19460

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           John O'Sullivan                                6220 Reserve Circle                                 LLC member                            10.669
                                                          Condo 604
                                                          Naples, FL 34119
           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           David Kirk                                     41 McCann Drive                                     LLC member                            3.467
                                                          Ottsville, PA 18942

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Greg Shawley                                   341 Deavan Road                                     LLC member                            2.489
                                                          Harrisburg, PA 17111




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc48     FiledFiled
                                              71-25     03/16/21    Entered
                                                              04/07/21        03/16/21
                                                                        Entered        13:25:02
                                                                                  04/07/21       DescDesc
                                                                                           17:04:33   Main
                                                  Document
                                Exhibit G: Statement              PageAffairs
                                                          of Financial 7 of 8 Page 8 of 18
     Debtor      Lewisberry Partners, LLC                                                                   Case number (if known) 21-10327-ELF



           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Joanna Johnson                                 1359 W. Evergreen Drive                             LLC member                            1.067
                                                          Phoenixville, PA 19460

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Glenbrook Townhomes Inc.                       27 Nutt Road                                        LLC member                            0.071
                                                          Phoenixville, PA 19460



    29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
        control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
               Yes. Identify below.

           Name                                           Address                                             Position and nature of any       Period during which
                                                                                                              interest                         position or interest
                                                                                                                                               was held
           David Gress                                    140 Woodfield Crossing                              LLC member                       2019-2020
                                                          Lancaster, PA 17602


    30. Payments, distributions, or withdrawals credited or given to insiders
        Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
        loans, credits on loans, stock redemptions, and options exercised?

           No
               Yes. Identify below.

                   Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                     property                                                                  providing the value
           30.1 See Attached SoFA Exhibit
           .    "B"


                   Relationship to debtor




    31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

               No
           Yes. Identify below.
        Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                                   corporation

    32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

               No
           Yes. Identify below.
        Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                                   corporation




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
         
                 Case
                  Case21-10327-elf
                       21-10327-elf   Doc
                                        Doc48     FiledFiled
                                              71-25     03/16/21    Entered
                                                              04/07/21        03/16/21
                                                                        Entered        13:25:02
                                                                                  04/07/21       DescDesc
                                                                                           17:04:33   Main
                                                  Document
                                Exhibit G: Statement              PageAffairs
                                                          of Financial 8 of 8 Page 9 of 18
     Debtor      Lewisberry Partners, LLC                                                                   Case number (if known) 21-10327-ELF



     Part 14:     Signature and Declaration

          WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
          connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
          18 U.S.C. §§ 152, 1341, 1519, and 3571.

          I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
          and correct.

          I declare under penalty of perjury that the foregoing is true and correct.
                        
     Executed on

                                                                            Richard J. Puleo
     Signature of individual signing on behalf of the debtor                Printed name

     Position or relationship to debtor         Managing Member

    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached

         No
     ■   Yes




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-1 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit A PageAffairs
                                                     of Financial 1 of 5 Page 10 of 18




                          SoFA Exhibit “A”
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-1 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit A PageAffairs
                                                     of Financial 2 of 5 Page 11 of 18

            Lewisberry Partners, LLC - ALL PAYMENTS MADE 90 DAYS PRIOR TO FILING BANKRUPTCY:



         02/08/21    2375   Check # 2375             JOANNA JOHNSON                           ($106.69)
         02/05/21    2376   Check # 2376             Glenbrook Townhomes, Inc.                  ($7.11)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($22.44)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($26.22)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($28.92)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($34.30)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($51.38)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($51.38)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($51.38)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($51.38)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($51.38)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($63.90)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                  ($66.61)
         02/04/21    WTH    Preauthorized Debit      Pennsylvania-ame Payment                 ($131.17)
         02/04/21    2371   Check # 2371             Rich Puleo                             ($8,223.68)
         02/03/21    2368   Check # 2368             Powerco Inc.                           ($5,000.00)
         02/02/21    WTH    Service Charge           Wire Transfer Fees                        ($30.00)
         02/02/21    WTH    Outgoing Wire Transfer   Obermayer Rebman Maxwell Hippel       ($16,738.00)
         02/01/21    2358   Check # 2358             GREG SHAWLEY                             ($248.93)
         01/29/21    2361   Check # 2361             Melinda                                  ($200.00)
         01/29/21    2369   Check # 2369             Law Office - Tax Assessment Appeals   ($12,500.00)
         01/29/21    2370   Check # 2370             Law Office - HOA Formation / Docs     ($25,000.00)
         01/27/21    WTH    Preauthorized Debit      Cardmember Serv Web Pymt                 ($348.60)
         01/26/21    WTH    Preauthorized Debit      Ppl Eu Elec Svc                           ($44.68)
         01/25/21    WTH    Preauthorized Debit      Ppl Eu Elec Svc                            ($9.39)
         01/25/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($51.76)
         01/25/21    WTH    Preauthorized Debit      BOA - 3677 - R4D7N-XT39Z                 ($822.09)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($14.61)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($14.61)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($14.61)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($15.34)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($15.49)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($17.20)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($18.06)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($18.93)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($18.93)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($19.80)
         01/22/21    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                      ($19.80)
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-1 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit A PageAffairs
                                                     of Financial 3 of 5 Page 12 of 18

         01/22/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($29.30)
         01/22/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($43.88)
         01/22/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($44.85)
         01/22/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($55.21)
         01/22/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($56.94)
         01/22/21    WTH    Preauthorized Debit   BOA 9644 - R4D6Y-DKM8B - Mat'ls           ($953.00)
         01/20/21    2357   Check # 2357          Dave Kirk                                 ($346.73)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($18.84)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($19.31)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($19.43)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($19.54)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($20.13)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($20.48)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($20.62)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($20.84)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($21.32)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($21.80)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($21.90)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($22.51)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($22.62)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($22.86)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($24.40)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($51.79)
         01/19/21    WTH    Preauthorized Debit   Ppl Eu Elec Svc                            ($65.52)
         01/19/21    WTH    Preauthorized Debit   Bk Of Amer Visa Online Pmt              ($1,432.83)
         01/15/21    2367   Check # 2367          Matt Johnson                              ($540.00)
         01/14/21    WTH    Preauthorized Debit   Cardmember Serv Web Pymt - Mat'ls         ($476.42)
         01/12/21    2363   Check # 2363          J&W Hardware                              ($105.86)
         01/12/21    2364   Check # 2364          Juan & Constance Rivera - Ret Sec Dep     ($600.00)
         01/12/21    2356   Check # 2356          John O'SULLIVAN                         ($1,066.86)
         01/11/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($22.55)
         01/11/21    2362   Check # 2362          Terry Erb                                 ($362.19)
         01/11/21    2366   Check # 2366          Matt Johnson                              ($540.00)
         01/11/21    2365   Check # 2365          Joanna                                  ($4,500.00)
         01/08/21    2355   Check # 2355          Rich Puleo                              ($8,223.68)
         01/07/21    2359   Check # 2359          Joanna Johnson                            ($106.69)
         01/06/21    2360   Check # 2360          Glenbrook Townhomes, Inc.                   ($7.11)
         01/06/21    WTH    Preauthorized Debit   Ugi Utilities, I Ugi                       ($37.16)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($82.23)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($50.87)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($50.87)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($50.87)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($50.87)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($50.87)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($43.38)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($39.40)
         01/04/21    WTH    Preauthorized Debit   Pennsylvania-am                            ($36.73)
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-1 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit A PageAffairs
                                                     of Financial 4 of 5 Page 13 of 18

         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($31.37)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($28.70)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Pennsylvania-am                        ($26.02)
         01/04/21    WTH    Preauthorized Debit      Ugi Utilities,                         ($14.61)
         01/04/21    WTH    Preauthorized Debit      Ugi Utilities,                         ($14.61)
         01/04/21    WTH    Preauthorized Debit      Ugi Utilities,                         ($14.61)
         01/04/21    WTH    Preauthorized Debit      Ugi Utilities,                         ($14.61)
         01/04/21    WTH    Preauthorized Debit      The Hartford                        ($7,113.00)
         12/30/20    WTH    Service Charge           Wire Transfer Fees                     ($30.00)
         12/30/20    WTH    Outgoing Wire Transfer   FAY Servicing                      ($26,750.00)
         12/28/20    WTH    Preauthorized Debit      Ppl Eu Elec Svc                        ($18.61)
         12/28/20    WTH    Preauthorized Debit      Pennsylvania-ame Payment               ($48.51)
         12/24/20    2350   Check # 2350             Terry Erb                             ($132.69)
         12/24/20    2354   Check # 2354             Matt Johnson                          ($540.00)
         12/23/20    WTH    Preauthorized Debit      Ppl Eu Elec Svc                        ($10.47)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($15.49)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($15.49)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($16.37)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($18.13)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($19.90)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($19.90)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($19.90)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($19.90)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($20.16)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($20.79)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($25.19)
         12/23/20    WTH    Preauthorized Debit      Ugi Utilities, I Ugi                   ($25.19)
         12/23/20    2353   Check # 2353             ALBA Snow                           ($2,500.00)
         12/22/20    WTH    Preauthorized Debit      Ppl Eu Elec Svc                         ($7.04)
         12/21/20    2348   Check # 2348             Dave Kirk                             ($282.73)
         12/21/20    2343   Check # 2343             John O'SULLIVAN                     ($1,066.86)
         12/21/20    2351   Check # 2351             Penn Waste                          ($2,754.50)
         12/21/20    2352   Cashed Check # 2352      Gino Carboni                        ($1,234.85)
         12/16/20    WTH    Preauthorized Debit      Pennsylvania-ame Payment               ($38.36)
         12/16/20    2341   Check # 2341             Vickie Gray - 116S - Ret Sec Dep      ($900.00)
         12/15/20    2345   Check # 2345             GREG SHAWLEY                          ($248.93)
         12/15/20    2349   Check # 2349             Melinda - 122S                        ($250.00)
         12/14/20    WTH    Preauthorized Debit      Ppl Eu Elec Svc                        ($18.47)
         12/14/20    WTH    Preauthorized Debit      Ppl Eu Elec Svc                        ($18.83)
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-1 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit A PageAffairs
                                                     of Financial 5 of 5 Page 14 of 18

         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($19.17)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($19.54)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($19.67)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($19.90)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($20.01)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($20.12)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($20.47)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($21.08)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($21.45)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($21.45)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($21.53)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($21.67)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($22.50)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($23.91)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($35.62)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($37.56)
         12/14/20    WTH    Preauthorized Debit   Ppl Eu Elec Svc                 ($53.00)
         12/10/20    2346   Check # 2346          Joanna                         ($106.69)
         12/10/20    2337   Check # 2337          Matt Johnson                   ($690.00)
         12/10/20    2340   Check # 2340          Joanna                       ($4,500.00)
         12/09/20    2347   Check # 2347          Glenbrook Townhomes, Inc.        ($7.11)
         12/09/20    2339   Check # 2339          J & W Hardware                 ($178.96)
         12/09/20    2338   Check # 2338          Giovanni - 118S                ($200.00)
         12/09/20    2342   Check # 2342          Rich Puleo                   ($8,223.68)
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-2 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit B PageAffairs
                                                     of Financial 1 of 4 Page 15 of 18




                          SoFA Exhibit “B”
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-2 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit B PageAffairs
                                                     of Financial 2 of 4 Page 16 of 18

         All Distributions to Insiders in Year Prior to Bankruptcy


         02/11/20    Check # 2169   Glenbrook Townhomes, Inc.                        ($4.27)
         02/11/20    Check # 2163   Rich Puleo                                   ($4,918.21)
         02/13/20    Check # 2167   JOANNA JOHNSON                                  ($64.01)
         02/13/20    Check # 2168   David Gress                                     ($32.01)
         02/18/20    Check # 2170   Joanna Johnson                               ($4,500.00)
         02/18/20    Check # 2164   JOHN O'SULLIVAN                                ($640.11)
         02/20/20    Check # 2165   DAVID KIRK                                     ($192.03)
         03/16/20    Check # 2189   Joanna Johnson                               ($4,500.00)
         04/10/20    Check # 2201   Glenbrook Townhomes, Inc.                        ($5.68)
         04/10/20    Check # 2196   Rich                                         ($1,301.56)
         04/10/20    Check # 2195   Rich                                         ($5,000.00)
         04/10/20    Check # 2200   David Gress                                     ($28.45)
         04/10/20    NoChk          Dave Kirk                                      ($263.16)
         04/10/20    NoChk          Rich Puleo                                     ($263.16)
         04/14/20    Check # 2199   JOANNA JOHNSON                                  ($85.35)
         04/14/20    Check # 2197   JOHN O'SULLIVAN                                ($853.49)
         04/16/20    Check # 2204   Joanna Johnson                               ($4,500.00)
         04/21/20    Check # 2166   GREG SHAWLEY                                   ($149.36)
         04/21/20    Check # 2198   GREG SHAWLEY                                   ($199.15)
         04/28/20    Check # 2216   Rich Puleo                                   ($7,876.95)
         04/28/20    Check # 2220   David Gress                                     ($35.56)
         04/28/20    NoChk          Dave Kirk                                      ($328.95)
         04/28/20    NoChk          Rich Puleo                                     ($328.95)
         04/29/20    Check # 2219   JOANNA JOHNSON                                 ($106.69)
         04/29/20    Check # 2221   Glenbrook Townhomes, Inc.                        ($7.11)
         05/12/20    Check # 2225   Rich Puleo                                   ($7,876.95)
         05/12/20    Check # 2229   David Gress                                     ($35.56)
         05/12/20    NoChk          Dave Kirk                                      ($328.95)
         05/12/20    NoChk          Rich Puleo                                     ($328.95)
         05/13/20    Check # 2228   JOANNA JOHNSON                                 ($106.69)
         05/13/20    Check # 2231   Joanna Johnson                               ($4,500.00)
         05/18/20    Check # 2218   GREG SHAWLEY                                   ($248.93)
         05/19/20    Check # 2226   JOHN O'SULLIVAN                              ($1,066.86)
         05/19/20    Check # 2217   JOHN O'SULLIVAN                              ($1,066.86)
         05/22/20    Check # 2227   GREG SHAWLEY                                   ($248.93)
         05/22/20    Check # 2230   Glenbrook Townhomes, Inc.                        ($7.11)
         06/01/20    Check # 2253   Glenbrook Townhomes, Inc.                        ($7.11)
         06/01/20    Check # 2248   Rich                                         ($1,200.00)
         06/01/20    Check # 2247   Rich                                         ($2,000.00)
         06/01/20    NoChk          Dave Kirk                                      ($337.84)
         06/01/20    NoChk          Rich Puleo                                     ($337.84)
         06/02/20    Check # 2246   Rich                                         ($4,676.95)
         06/02/20    Check # 2252   David Gress                                     ($17.78)
         06/03/20    Check # 2251   JOANNA JOHNSON                                 ($106.69)
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-2 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit B PageAffairs
                                                     of Financial 3 of 4 Page 17 of 18

         06/11/20    Check # 2250 GREG SHAWLEY                                     ($248.93)
         06/16/20    Check # 2249 JOHN O'SULLIVAN                                ($1,066.86)
         07/13/20    NoChk          Dave Kirk                                    ($1,040.18)
         07/13/20    NoChk          Rich Puleo                                   ($1,040.18)
         07/14/20    Check # 2268 Glenbrook Townhomes, Inc.                         ($21.34)
         07/14/20    Check # 2264 Rich Puleo                                    ($23,630.87)
         07/15/20    Check # 2267 JOANNA JOHNSON                                   ($320.06)
         07/15/20    Check # 2269 Joanna Johnson                                 ($4,500.00)
         07/20/20    Check # 2265 JOHN O'SULLIVAN                                ($3,200.57)
         07/23/20    Check # 2266 GREG SHAWLEY                                     ($746.80)
         08/07/20    Check # 2279 Rich Puleo                                     ($7,876.95)
         08/07/20    NoChk          Dave Kirk                                      ($346.73)
         08/07/20    NoChk          Rich Puleo                                     ($346.73)
         08/10/20    Check # 2282 JOANNA JOHNSON                                   ($106.69)
         08/10/20    Check # 2289 Joanna Johnson                                 ($4,500.00)
         08/10/20    Check # 2283 Glenbrook Townhomes, Inc.                          ($7.11)
         08/11/20    Check # 2280 JOHN O'SULLIVAN                                ($1,066.86)
         08/14/20    Check # 2281 GREG SHAWLEY                                     ($248.93)
         09/03/20    NoChk          Dave Kirk                                      ($346.73)
         09/03/20    NoChk          Rich Puleo                                     ($346.73)
         09/04/20    Check # 2293 Rich Puleo                                     ($7,876.95)
         09/08/20    Check # 2296 JOANNA JOHNSON                                   ($106.69)
         09/08/20    Check # 2297 Glenbrook Townhomes, Inc.                          ($7.11)
         09/11/20    Check # 2299 Joanna Johnson                                 ($4,500.00)
         09/11/20    Check # 2295 GREG SHAWLEY                                     ($248.93)
         09/15/20    Check # 2294 JOHN O'SULLIVAN                                ($1,066.86)
         10/05/20    NoChk          Dave Kirk                                      ($346.73)
         10/05/20    NoChk          Rich Puleo                                     ($346.73)
         10/06/20    Check # 2313 Glenbrook Townhomes, Inc.                          ($7.11)
         10/06/20    Check # 2309 Rich Puleo                                     ($7,876.95)
         10/07/20    Check # 2312 JOANNA JOHNSON                                   ($106.69)
         10/13/20    Check # 2311 GREG SHAWLEY                                     ($248.93)
         10/14/20    Check # 2314 Joanna Johnson                                 ($4,500.00)
         10/28/20    Check # 2310 JOHN O'SULLIVAN                                ($1,066.86)
         10/30/20    Check # 2331 Glenbrook Townhomes, Inc.                          ($7.11)
         10/30/20    Check # 2327 Rich Puleo                                     ($7,876.95)
         11/01/20    NoChk          Dave Kirk                                      ($346.73)
         11/01/20    NoChk          Rich Puleo                                     ($346.73)
         11/02/20    Check # 2330 JOANNA JOHNSON                                   ($106.69)
         11/05/20    Check # 2329 GREG SHAWLEY                                     ($248.93)
         11/06/20    Check # 2328 JOHN O'SULLIVAN                                ($1,066.86)
         11/13/20    Check # 2334 Joanna Johnson                                 ($4,500.00)
         12/09/20    Check # 2347 Glenbrook Townhomes, Inc.                          ($7.11)
         12/09/20    Check # 2342 Rich Puleo                                     ($8,223.68)
         12/09/20    Online Transfe Rich                                            ($64.00)
         12/10/20    Check # 2346 JOANNA JOHNSON                                   ($106.69)
         12/10/20    Check # 2340 Joanna Johnson                                 ($4,500.00)
 
                           
               Case21-10327-elf
               Case 21-10327-elf     Doc71-25
                                    Doc   48-2 Filed
                                                   Filed03/16/21
                                                         04/07/21 Entered
                                                                    Entered03/16/21
                                                                            04/07/2113:25:02
                                                                                     17:04:33 Desc
                                                                                              Desc
                            Exhibit G: StatementExhibit B PageAffairs
                                                     of Financial 4 of 4 Page 18 of 18

         12/15/20    Check # 2345   GREG SHAWLEY                                   ($248.93)
         12/21/20    Check # 2343   JOHN O'SULLIVAN                              ($1,066.86)
         12/21/20    Check # 2348   DAVID KIRK                                     ($282.73)
         01/06/21    Check # 2360   Glenbrook Townhomes, Inc.                        ($7.11)
         01/07/21    Check # 2359   JOANNA JOHNSON                                 ($106.69)
         01/08/21    Check # 2355   Rich Puleo                                   ($8,223.68)
         01/11/21    Check # 2365   Joanna Johnson                               ($4,500.00)
         01/12/21    Check # 2356   JOHN O'SULLIVAN                              ($1,066.86)
         01/20/21    Check # 2357   DAVID KIRK                                     ($346.73)
         02/01/21    Check # 2358   GREG SHAWLEY                                   ($248.93)
         02/04/21    Check # 2371   Rich Puleo                                   ($8,223.68)
         02/05/21    Check # 2376   Glenbrook Townhomes, Inc.                        ($7.11)
         02/08/21    Check # 2375   JOANNA JOHNSON                                 ($106.69)
         02/09/21    Check # 2378   Joanna Johnson                               ($4,500.00)
         02/22/21    Check # 2372   JOHN O'SULLIVAN                              ($1,066.86)
         02/26/21    Check # 2373   DAVID KIRK                                     ($346.73)
         03/01/21    Check # 2374   GREG SHAWLEY                                   ($248.93)
